

116 S3354 IS: Community Access, Resources, and Education for Families Act of 2020
U.S. Senate
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3354IN THE SENATE OF THE UNITED STATESFebruary 27, 2020Mr. Brown introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Child Nutrition Act of 1966 to establish a community health partnership grant program.1.Short titleThis Act may be cited as the Community Access, Resources, and Education for Families Act of 2020 or the CARE for Families Act of 2020.2.Community health partnership grantsSection 17(h) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(h)) is amended by adding at the end the following:(15)Community health partnership grants(A)DefinitionsIn this paragraph:(i)Eligible entityThe term eligible entity means—(I)a local agency; and(II)a local clinic.(ii)Program participantThe term program participant means a participant in the special supplemental nutrition program under this section.(B)EstablishmentNot later than 1 year after the date of enactment of this paragraph, the Secretary shall establish a program to make grants to eligible entities to enhance collaboration among—(i)the eligible entities and community health partners, including health care providers, social services programs, and early childhood learning and care providers—(I)to establish linkages between the eligible entities and those partners, such as through participation in community coalitions;(II)to facilitate referrals among the eligible entities and those partners;(III)to implement evidence-based strategies to improve the health of communities, conduct outreach to existing and potential program participants, and promote breastfeeding and access to healthy foods; and(IV)to increase awareness among those partners and existing and potential program participants of the eligibility requirements for, and health benefits of, the program, as applicable; and(ii)the eligible entities and health care providers such as pediatricians, obstetricians-gynecologists, family physicians, advance practice nurses, nurse midwives, community health centers, health departments, hospitals, and rural health clinics—(I)to facilitate and improve access to comprehensive prenatal, postnatal, and postpartum care for program participants;(II)to facilitate certification of eligibility of persons for participation in the program and provision of program benefits at the hospital bedside for eligible postpartum women and infants;(III)to improve the coordination, quality, and cost effectiveness of health care services;(IV)to improve the sharing of information necessary to establish nutritional risk; and(V)to ensure consistent nutrition education and breastfeeding messages are provided to program participants.(C)ApplicationTo be eligible to receive a grant under this paragraph, an eligible entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.(D)Authorization of appropriations(i)In generalOf the funds authorized to be appropriated under subsection (g)(1)(A), the Secretary shall use to carry out this paragraph $15,000,000 for each of fiscal years 2020 through 2025.(ii)AdjustmentThe amount specified in clause (i) shall be adjusted annually for inflation by the same factor used to determine the national average per participant grant for nutrition services and administration for the fiscal year under paragraph (1)(B)..